FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of March HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). HSBC HOLDINGS PLC 1 March 2016 Notification of Transactions by Persons Discharging Managerial Responsibilities ("PDMRs") and Connected Persons This announcement is made in accordance with DTR 3.1.2 R and 3.1.4 R(1)(a). Awards of US$0.50 ordinary shares (the "Shares") in HSBC Holdings plc (the "Company") have been made to the Executive Directors in accordance with the remuneration policy approved by shareholders on 23 May 2014. The awards were made in London and are based upon the closing Share price on the London Stock Exchange on 26 February 2016 of £4.6735. Group Performance Share Plan Award On 29 February 2016, awards were made under the Group Performance Share Plan ("GPSP Award") as part of variable pay for the performance year ended 31 December 2015. The GPSP Awards will vest after five years. Upon vesting, the Shares must be retained while the individual is employed by HSBC. The GPSP Awards were determined by assessing performance against financial and non-financial metrics, as detailed in the Directors' remuneration report in the 2015 annual report and accounts. Directors Name Shares awarded Stuart Gulliver Iain Mackay Marc Moses Other PDMRs Name Shares awarded Samir Assaf Peter Boyles Patrick Burke John Flint Pierre Goad Pam Kaur Stuart Levey Andy Maguire Peter Wong Group Performance Share Award Plan On 29 February 2016, awards were made under the Group Performance Share Award Plan ("GPS Award") as part of variable pay for the performance year ended 31 December 2015. The GPS Awards will vest after five years in March 2021. Other PDMRs Name Shares awarded Mohammad Al Tuwaijri Paulo Maia Antonio Simoes Annual Incentive awards On 29 February 2016, awards of (i) deferred and (ii) non-deferred Shares in the Company were made under the HSBC Share Plan 2011. These awards relate to the performance year ended 31 December 2015 and comprise part of the Group's annual incentive arrangements. The awards were determined by assessing performance against financial and non-financial metrics, as detailed in the Directors' remuneration report in the 2015 annual report and accounts. Under the annual incentive awards, the net Shares vested are required to be retained for six months. (i) Deferred award The award will vest in three tranches in March 2017, 2018 and 2019. Directors Name Shares awarded Stuart Gulliver Iain Mackay Marc Moses Other PDMRs Name Shares awarded Mohammad Al Tuwaijri Samir Assaf Peter Boyles Patrick Burke John Flint Pierre Goad Pam Kaur Stuart Levey Andy Maguire Paulo Maia Antonio Simoes Peter Wong (ii)Non-deferred award Directors Name Shares awarded Shares sold in respect of Income Tax and National Insurance liabilities at £4.5755 per Share Net Shares vested Stuart Gulliver Iain Mackay Marc Moses Other PDMRs Name Shares awarded Shares sold in respect of Income Tax and National Insurance liabilities at £4.5755 per Share Net Shares vested Mohammad Al Tuwaijri 0 Samir Assaf Peter Boyles Patrick Burke John Flint Pierre Goad Pam Kaur Stuart Levey Andy Maguire Paulo Maia Antonio Simoes Peter Wong UK Share Incentive Plan On 29 February 2016, HSBC Holdings plc was advised that under the HSBC Holdings UK Share Incentive Plan the following acquisitions of US$0.50 ordinary shares (the "Shares") took place in London on that date. Director Name Price per Share Shares acquired Douglas Flint £4.5326 34 Other PDMR Name Price per Share Shares acquired Pierre Goad £4.5326 28 Acquisition of Ordinary Shares The Company was advised today that the following acquisition ofShares took place in London on 1 March 2016. Director Name Price per Share Shares acquired Paul Walsh* £4.6218 *The Shares were purchased by a company in which Paul Walsh is the 100% beneficial owner. For any queries related to this notification please contact: Nickesha Graham-Burrell, Senior Assistant Company Secretary on +44 (0)20 7992 3633. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:01March 2016
